Citation Nr: 0640124	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the residuals of a left (non-dominant) shoulder dislocation 
with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from July 1999 to July 2003.

This claim comes before the Board of Veterans Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for the appellant's 
residuals of left (non-dominant) shoulder dislocation, with a 
noncompensable rating, effective from July 15, 2003, the 
first day following the appellant's separation from active 
service.  A February 2005 rating decision by the RO in St. 
Petersburg, Florida increased the appellant's initial left 
shoulder disability rating to 10 percent, also effective from 
July 15, 2003.  A February 2006 decision review officer 
decision increased the appellant's initial left shoulder 
disability rating to 20 percent, again effective from July 
15, 2003. A review of the record shows the appellant 
perfected an appeal from a noncompensable evaluation 
initially assigned and he is presumed to be seeking the 
highest evaluation possible.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  As the RO has rated his disability under 
Diagnostic Code 5202, an evaluation in excess of 20 percent 
is possible and the appeal as to this issue continues.


FINDING OF FACT

The appellant is currently in receipt of a 20 percent 
disability rating for service-connected residuals of a left 
(non-dominant) shoulder dislocation with degenerative 
arthritis.  There is no evidence of fibrous union of the 
humerus, limitation of motion to 25 degrees from the side, or 
intermediate ankylosis of the scapulohumeral articulation 
between favorable and unfavorable during any portion of the 
appeal period.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for service-connected residuals of a left (non-
dominant) shoulder dislocation with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
including Diagnostic Codes 5003, 5010, 5200, 5201, 5202 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of July 2003, 
October 2003, and January 2005 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The July 2003 letter was issued prior 
to the initial adjudication of this claim in September 2003, 
and therefore there is no prejudicial timing defect under 
Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
June 2006, July 2006, and August 2006 letters from the RO.  
Therefore, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.



Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records.  The reports from two VA 
examinations are also included.  The appellant was afforded 
the opportunity for a hearing before a member of the Board, 
and a travel board hearing took place in St. Petersburg, 
Florida, in September 2006.  The transcript of this hearing 
has been included in the record and has been reviewed as part 
of the Board's evaluation of the appellant's claim.  The 
Board has also carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).




II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Malunion of the humerus of the minor upper extremity with 
marked or moderate deformity warrants a 20 percent 
evaluation.  Recurrent dislocation of the scapulohumeral 
joint of the minor upper extremity with infrequent episodes 
and guarding of all arm movements warrants a 20 percent 
evaluation.  Fibrous union of the humerus of the major upper 
extremity warrants a 40 percent evaluation.  Nonunion of the 
humerus (false flail joint) of the minor upper extremity 
warrants a 50 percent evaluation.  Loss of the head of 
humerus (flail shoulder) of the minor upper extremity 
warrants a 70 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Limitation of motion of the minor upper extremity warrants a 
20 percent evaluation if motion is limited to midway between 
side and shoulder level, or if it is limited to shoulder 
level, and a 30 percent evaluation if motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Normal shoulder range of motion is zero to 180 degrees of 
forward elevation (flexion) and abduction and zero to 90 
degrees of external rotation and internal rotation.  
38 C.F.R. § 4.71, Plate I.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the current appeal, then, 
is whether a rating exceeding 20 percent for residuals of a 
left (non-dominant) shoulder dislocation with degenerative 
arthritis, is warranted at any time beginning the effective 
date of the grant of service connection.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  Here, the 
appellant's representative has requested the same 
consideration for the appellant, culminating in a separate 
rating for degenerative arthritis of the shoulder, in 
addition to the rating he is already receiving for the 
dislocation itself.  However, there is no evidence that the 
appellant has service-connected knee instability or 
subluxation which has been evaluated under DC 5257 and 
therefore VAOPGCPREC 23-97 is not for application, and to 
assign the appellant a separate rating under DC 5003 would 
constitute impermissible pyramiding where the appellant is 
already being rated for loss of motion under DC 5202.

The appellant's service medical records indicate that as of 
January 2003, only four months after he underwent Bankhart 
repair on his shoulder, his range of motion (ROM) was greater 
than 25 degrees from the side.  They do not provide evidence 
of a fibrous union of the humerus, ankylosis, or dislocation 
of the clavicle or scapula.

VA medical center treatment records from January 2004 showed 
ROM restricted by 10 degrees on external rotation and 
flexion, but with full internal rotation.  Records from 
February 2004 show that the appellant had full ROM of his 
left shoulder, except for on external rotation, at which time 
he was restricted by approximately 10 degrees.  There was no 
tenderness at the coracoid or bicipital groove, but there was 
mild subacromial tenderness on abduction.  He was taking 
Naproxen only as an analgesic, on an as needed basis.  They 
also show numerous complaints of pain and dislocations that 
took place during 2005, but do not include other ROM testing 
or findings of fibrous union, ankylosis, or a limitation of 
motion to only 25 degrees from the side.

At a January 2005 VA examination, the appellant complained of 
six dislocations of the left shoulder post arthroscopic 
repair, as well as limitation of his external rotation, 
tightness, and achiness.  He had left shoulder ROM to 180 
degrees on abduction, to 80 degrees on external rotation, to 
90 degrees on internal rotation, and to 160 degrees on 
forward flexion.  An x-ray showed moderate degenerative 
arthritis of the left glenohumeral joint with changes both on 
the glenoid and humeral head.  The examiner opined that the 
appellant's complaints were expected with his diagnosis of 
degenerative joint disease of the left glenohumeral joint as 
sequelae of his left shoulder dislocation.

VA outpatient treatment notes dated in February 2005 indicate 
that the appellant complained of shoulder pain since the 
previous day.  He felt that the shoulder had dislocated and 
then spontaneously popped back into place twice since the 
previous evening.  He complained of severe pain.  When seen 
by a nurse, it was noted that he was holding his left 
shoulder and could hardly lift the left arm without pain, 
rating the pain as a 10.  When seen later by a physician, 
examination disclosed tenderness at the anterior and 
posterior aspect of the shoulder.  There was moderate to 
severe tenderness at 30 degrees left shoulder extension.  
Abduction, flexion and internal rotation were limited due to 
pain.  

At an October 2005 VA examination, the appellant had left 
shoulder ROM to 160 degrees on abduction, to 80 degrees on 
external rotation, to 90 degrees on internal rotation, and to 
180 degrees on forward flexion.  The examiner found 
dislocations at the glenohumeral joint (also known as the 
scapulohumeral joint), as well as ample evidence of guarding 
on clinical examination with external rotation and palpation 
of the shoulder forward and posteriorly.  He also noted that 
with increased use and external rotation and abduction, the 
appellant has sensitivity to shoulder joint and pain and that 
the shoulder would be likely to come out of the socket, 
limiting him in that motion.

In the absence of objective evidence of limited motion to 25 
degrees from the side, fibrous union, scapulohumeral 
articulation ankylosis--intermediate between favorable and 
unfavorable, nonunion (false flail joint), or loss of the 
head of humerus (flail shoulder) during any portion of the 
appeal period, the Board concludes that a rating in excess of 
20 percent is not warranted for the appellant's left (minor) 
shoulder dislocation with degenerative arthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2006).  The Board recognizes that the appellant's 
shoulder disability is subject to recurrent dislocations and 
that the pain increases during these episodes.  Nevertheless, 
the objective medical evidence does not demonstrate that the 
symptomatology presented warrants a higher evaluation than 
that currently in effect.  A staged rating is not required or 
indicated.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
the residuals of a left (non-dominant) shoulder dislocation 
with degenerative arthritis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


